

113 HR 3154 IH: Rewarding Achievement and Incentivizing Successful Employees Act
U.S. House of Representatives
2013-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3154IN THE HOUSE OF REPRESENTATIVESSeptember 19, 2013Mr. Rokita (for himself, Mr. Alexander, Mrs. Black, Mrs. Blackburn, Mr. Broun of Georgia, Mr. Bucshon, Mr. Burgess, Mr. Campbell, Mr. Cassidy, Mr. Chaffetz, Mr. Cole, Mr. Conaway, Mr. Crawford, Mr. DesJarlais, Mr. Duncan of South Carolina, Mr. Duncan of Tennessee, Mr. Farenthold, Mr. Fincher, Mr. Fleischmann, Mr. Franks of Arizona, Mr. Gingrey of Georgia, Mr. Gosar, Mr. Gowdy, Mr. Graves of Georgia, Mr. Griffin of Arkansas, Mr. Harper, Mrs. Hartzler, Mr. Hensarling, Mr. Hudson, Mr. Huelskamp, Mr. Huizenga of Michigan, Mr. Hurt, Mr. Jones, Mr. King of Iowa, Mr. Lamborn, Mr. Lankford, Mr. Long, Mr. McClintock, Mr. Miller of Florida, Mr. Mulvaney, Mr. Nunnelee, Mr. Olson, Mr. Pearce, Mr. Ribble, Mr. Roe of Tennessee, Mr. Scalise, Mr. Austin Scott of Georgia, Mr. Smith of Texas, Mr. Stivers, Mr. Stutzman, Mrs. Wagner, Mr. Westmoreland, Mr. Wilson of South Carolina, Mr. Womack, Mr. Young of Indiana, Mr. Mica, and Mr. Stockman) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the National Labor Relations Act to permit employers to pay higher wages to their employees.1.Short titleThis Act may be cited as the Rewarding Achievement and Incentivizing Successful Employees Act or the RAISE Act.2.Payment of higher wagesSection 9(a) of the National Labor Relations Act (29 U.S.C. 159(a)) is amended—(1)by inserting (1) after (a); and(2)by adding at the end the following:(2)Notwithstanding a labor organization’s exclusive representation of employees in a unit, or the terms and conditions of any collective bargaining contract or agreement then in effect, nothing in either—(A)section 8(a)(1) or 8(a)(5), or(B)a collective bargaining contract or agreement renewed or entered into after the date of enactment of the RAISE Act,shall prohibit an employer from paying an employee in the unit greater wages, pay, or other compensation for, or by reason of, his or her services as an employee of such employer, than provided for in such contract or agreement..